DETAILED ACTION
Status of Application
Receipt of the Request for continued examination filed 12/16/2020, as well as Amendments and Applicant’s Arguments/Remarks, all filed 12/16/2020, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claims 1 and 22 are amended.
Claims 2-4, 7-9, 11-21, 29-37, and 39-40 are cancelled.
Claims 1, 5, 6, 10, 22-28, and 38 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Response to Amendments/Arguments
	Applicant’s amendment to claim 1 incorporating the following limitations: indicating component (i) as an intragranular matrix requiring “two fillers” in component (b), adding “polyvinylalcohol” in component (c), specifying that component (d) as a 
 	Applicant’s arguments (pages 5-9, filed 12/16/2020) regarding the previous rejections under 35 U.S.C. 103 have been fully considered and are persuasive.
	Therefore the previous rejections under 35 U.S.C. 103 have been withdrawn.

Pertinent Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silver et al. (US 20110086102 A1) is drawn to a delayed release pharmaceutical composition (abstract; claims 1, 12, 14, 18, and 19), wherein the matrix comprises an intra-granular portion and an extra-granular portion [0036], and comprises microcrystalline cellulose and pregelatinized starch [0041].

This application is in condition for allowance except for the following formal matters: 
Specification
The disclosure is objected to because of the following informalities: 
[0089] and [0139] recite “polyethylenglycol” which should read as “polyethylene glycol”.
[0089] recites “maltodextrine” which should read as “maltodextrin”.
[0098] and [0099] recite “hydroxypropymethylcellulose” which should read as “hydroxypropylmethylcellulose”.
[0107] recites “pectine” which should read as “pectin”.
[0118] recites “stearylalcohol" which should read as "stearyl alcohol".
[0139] recites “cethyl acohol” which should read as “cetyl alcohol”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 2 of section (c), recites “hydroxypropymethycellulose” which should read as “hydroxypropylmethylcellulose”. 
Claim 1, line 3 of section (c), recites “polyvinylalcohol” which should read as “polyvinyl alcohol”. 
Claim 1, line 3 of section (c), recites “gum Arabic” which should read as "gum arabic" or "Arabic gum". 
Claim 1, last line, recites "polyethylenglycol" which should read as "polyethylene glycol".
Claim 1, last line, recites "cethylacohol" which should read as "cetyl alcohol".
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/QUANGLONG N TRUONG/Examiner, Art Unit 1615                   


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615